Name: Commission Regulation (EC) No 298/2000 of 8 February 2000 amending Regulation (EC) No 2190/96 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Asia and Oceania;  America
 Date Published: nan

 Avis juridique important|32000R0298Commission Regulation (EC) No 298/2000 of 8 February 2000 amending Regulation (EC) No 2190/96 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables Official Journal L 034 , 09/02/2000 P. 0016 - 0016COMMISSION REGULATION (EC) No 298/2000of 8 February 2000amending Regulation (EC) No 2190/96 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 35(11) thereof,Whereas:(1) Commission Regulation (EC) No 2190/96(3), as last amended by Regulation (EC) No 1303/1999(4), lays down detailed rules for the application of Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables.(2) As for other destinations, a limit should be placed on the period of validity of licences for the export of apples to Sri Lanka.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1In the second subparagraph of Article 4(5) and the third subparagraph of Article 5(1) of Regulation (EC) No 2190/96, the words "Costa Rica and Japan" are replaced by the words "Costa Rica, Japan and Sri Lanka".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 February 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 292, 15.11.1996, p. 12.(4) OJ L 155, 22.6.1999, p. 29.